 



EXHIBIT 10.1

 



ADVAXIS, INC.

FORM OF WARRANT AGENCY AGREEMENT

 

WARRANT AGENCY AGREEMENT (this “Warrant Agreement”) made as of October 22, 2013
(the “Issuance Date”), between Advaxis, Inc., a Delaware corporation, with
offices at 305 College Road East, Princeton, New Jersey 08540 (“Company”), and
Securities Transfer Corporation, with offices at 2591 Dallas Parkway, Suite 102,
Frisco, Texas 75034 (“Warrant Agent”).

 

WHEREAS, the Company is engaged in a public offering (the “Offering”) of Common
Stock and Warrants and, in connection therewith, has determined to issue and
deliver up to 3,306,250 Warrants (the “Warrants”) to the public investors, with
each such Warrant evidencing the right of the holder thereof to purchase one
share of common stock, par value $.001 per share, of the Company’s Common Stock
(the “Common Stock”) for $5.00, subject to adjustment as described herein; and

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “Commission”) a Registration Statement, No. 333-188637 on Form S-1 and an
abbreviated registration statement on Form S-1 filed pursuant to Rule 462(b),
No. 333-191769 (together, as the same may be amended from time to time, the
“Registration Statement”) for the registration, under the Securities Act of
1933, as amended (the “Securities Act”) of, among other securities, the Warrants
and the Common Stock issuable upon exercise of the Warrants (the “Warrant
Shares”), and such Registration Statement was declared effective on October 16,
2013; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange and exercise of the Warrants; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the Warrants (each, a “Holder”); and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Warrants, when executed on behalf of the Company and countersigned by
or on behalf of the Warrant Agent, as provided herein, the valid and binding
obligations of the Company, and to authorize the execution and delivery of this
Warrant Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Warrant Agent. The Company hereby appoints the Warrant Agent
to act as agent for the Company for the Warrants, and the Warrant Agent hereby
accepts such appointment and agrees to perform the same in accordance with the
terms and conditions set forth in this Warrant Agreement.

 



 

 

 

2. Warrants.

 

2.1. Form of Warrant. Each Warrant shall be issued in registered form only,
shall be in substantially the form of Exhibit A hereto, the provisions of which
are incorporated herein, and shall be signed by, or bear the facsimile signature
of, the Chief Executive Officer, President, Chief Financial Officer or
Treasurer, Secretary or Assistant Secretary of the Company and shall bear a
facsimile of the Company’s seal. In the event the person whose facsimile
signature has been placed upon any Warrant shall have ceased to serve in the
capacity in which such person signed the Warrant before such Warrant is issued,
it may be issued with the same effect as if he or she had not ceased to be such
at the date of issuance. All of the Warrants shall initially be represented by
one or more book-entry certificates (each a “Book-Entry Warrant Certificate”).

 

2.2. Effect of Countersignature. Unless and until countersigned by the Warrant
Agent pursuant to this Warrant Agreement, a Warrant shall be invalid and of no
effect and may not be exercised by a Holder.

 

2.3. Registration.

 

2.3.1. Warrant Register. The Warrant Agent shall maintain books (“Warrant
Register”), for the registration of the original issuance and the registration
of any transfer of the Warrants. Upon the initial issuance of the Warrants, the
Warrant Agent shall issue and register the Warrants in the names of the
respective Holders in such denominations and otherwise in accordance with
instructions delivered to the Warrant Agent by the Company. To the extent the
Warrants are DTC eligible as of the Issuance Date, all of the Warrants shall be
represented by one or more Book-Entry Warrant Certificates deposited with the
Depository Trust Company (the “Depository”) and registered in the name of Cede &
Co., a nominee of the Depository. Ownership of beneficial interests in the
Book-Entry Warrant Certificates shall be shown on, and the transfer of such
ownership shall be effected through, records maintained (i) by the Depository or
its nominee for each Book-Entry Warrant Certificate; (ii) by institutions that
have accounts with the Depository (such institution, with respect to a Warrant
in its account, a “Participant”); or (iii) directly on the book-entry records of
the Warrant Agent with respect only to owners of beneficial interests that
represent such direct registration.

 

If the Warrants are not DTC Eligible as of the Issuance Date or the Depository
subsequently ceases to make its book-entry settlement system available for the
Warrants, the Company may instruct the Warrant Agent to make other arrangements
for book-entry settlement within ten (10) Business Days after the Depository
ceases to make its book-entry settlement available. In the event that the
Company does not make alternative arrangements for book-entry settlement within
ten (10) Business Days or the Warrants are not eligible for, or it is no longer
necessary to have the Warrants available in, book-entry form, the Warrant Agent
shall provide written instructions to the Depository to deliver to the Warrant
Agent for cancellation each Book-Entry Warrant Certificate, and the Company
shall instruct the Warrant Agent to deliver to the Depository definitive Warrant
Certificates in physical form evidencing such Warrants. Such definitive Warrant
Certificates shall be in substantially the form annexed hereto as Exhibit A.

 



2

 

 

As used herein, the term “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in the City of New York are
authorized or required by law or executive order to remain closed.

 

2.3.2. Beneficial Owner; Registered Holder. Prior to due presentment for
registration of transfer of any Warrant, the Company and the Warrant Agent may
deem and treat the person in whose name such Warrant shall be registered upon
the Warrant Register (“registered holder”), as the absolute owner of such
Warrant and of each Warrant represented thereby (notwithstanding any notation of
ownership or other writing on the Warrant Certificate made by anyone other than
the Company or the Warrant Agent), for the purpose of any exercise thereof, and
for all other purposes, and neither the Company nor the Warrant Agent shall be
affected by any notice to the contrary. Any person in whose name ownership of a
beneficial interest in the Warrants evidenced by a Book-Entry Warrant
Certificate is recorded in the records maintained by the Depository or its
nominee shall be deemed the “beneficial owner” thereof; provided, that all such
beneficial interests shall be held through a Participant which shall be the
registered holder of such Warrants. As used herein, the term “Holder” refers
only to a registered holder of the Warrants.

 

2.4. Uncertificated Warrants. Notwithstanding the foregoing and anything else
herein to the contrary, the Warrants may be issued in uncertificated form.

 

3. Terms and Exercise of Warrants.

 

3.1. Exercise Price. Each Warrant shall, when countersigned by the Warrant
Agent, entitle the Holder, subject to the provisions of such Warrant and of this
Warrant Agreement, to purchase from the Company the number of shares of Common
Stock stated therein, at the price of $5.00 per whole share, subject to the
subsequent adjustments provided in Section 4 hereof. The term “Exercise Price”
as used in this Warrant Agreement refers to the price per share at which Common
Stock may be purchased at the time a Warrant is exercised.

 

3.2. Duration of Warrants. A Warrant may be exercised only during the period
(“Exercise Period”) commencing on the Issuance Date and terminating at
5:00 P.M., New York City time on October 22, 2018 (“Expiration Date”). Each
Warrant not exercised on or before the Expiration Date shall become void, and
all rights thereunder and all rights in respect thereof under this Warrant
Agreement shall cease at the close of business on the Expiration Date.

 

3.3. Exercise of Warrants.

 

3.3.1. Exercise and Payment. A Holder may exercise a Warrant by delivering, not
later than 5:00 P.M., New York City time, on any Business Day during the
Exercise Period (the “Exercise Date”) to the Warrant Agent at its corporate
trust department (i) the Warrant Certificate evidencing the Warrants to be
exercised, or, in the case of a Book-Entry Warrant Certificate, the Warrants to
be exercised (the “Book-Entry Warrants”) shown on the records of the Depository
to an account of the Warrant Agent at the Depository designated for such purpose
in writing by the Warrant Agent to the Depository from time to time, (ii) an
election to purchase the Warrant Shares underlying the Warrants to be exercised
(an “Election to Purchase”), properly completed and executed by the Holder on
the reverse of the Warrant Certificate or, in the case of a Book-Entry Warrant
Certificate, properly delivered by the Participant in accordance with the
Depository’s procedures; provided, however, that in no event shall (A) the
Holder be required to deliver an originally executed Election to Purchase (a
copy or facsimile of the Election to Purchase may be delivered to satisfy the
requirement of this clause (A)) or (B) a medallion guarantee or other guarantee
or notarization shall be required, and (iii) the Exercise Price for each Warrant
to be exercised in lawful money of the United States of America by certified or
official bank check or by bank wire transfer in immediately available funds.

 



3

 

 

If any of (A) the Warrant Certificate or the Book-Entry Warrants, (B) the
Election to Purchase, or (C) the Exercise Price therefor, is received by the
Warrant Agent after 5:00 P.M., New York City time, on the specified Exercise
Date, the Warrants will be deemed to be received and exercised on the Business
Day next succeeding the Exercise Date. If the date specified as the Exercise
Date is not a Business Day, the Warrants will be deemed to be received and
exercised on the next succeeding day that is a Business Day. If the Warrants are
received or deemed to be received after the Expiration Date, the exercise
thereof will be null and void and any funds delivered to the Warrant Agent will
be returned to the Holder. In no event will interest accrue on funds deposited
with the Warrant Agent in respect of an exercise or attempted exercise of
Warrants. If there is a dispute as to whether a Warrant delivered for exercise
on the Expiration Date is valid, the Warrant Agent shall have the right to rely
on the Company’s determination as to whether such exercise is valid. Neither the
Company nor the Warrant Agent shall have any obligation to inform a Holder of
the invalidity of any exercise of any Warrants.

 

The Warrant Agent shall promptly deposit all funds received by it in payment of
the Exercise Price in the account of the Company maintained with the Warrant
Agent for such purpose and shall advise the Company via telephone at the end of
each day on which funds for the exercise of the Warrants are received of the
amount so deposited to its account. The Warrant Agent shall promptly confirm
such telephonic advice to the Company in writing.

 

3.3.2. Issuance of Certificates. The Warrant Agent shall, by 11:00 A.M. New York
City time on the Business Day following the Exercise Date of any Warrant, advise
the Company or the transfer agent and registrar in respect of (a) the number of
Warrant Shares issuable upon such exercise in accordance with the terms and
conditions of this Warrant Agreement, (b) the instructions of each Holder with
respect to delivery of the Warrant Shares issuable upon such exercise, and the
delivery of definitive Warrant Certificates, as appropriate, evidencing the
balance, if any, of the Warrants remaining after such exercise, (c) in case of a
Book-Entry Warrant Certificate, the notation that shall be made to the records
maintained by the Depository, its nominee for each Book-Entry Warrant
Certificate, or a Participant, as appropriate, evidencing the balance, if any,
of the Warrants remaining after such exercise and (d) such other information as
the Company or such transfer agent and registrar shall reasonably require.

 

The Company shall, by 5:00 P.M., New York City time, on the third Business Day
next succeeding the Exercise Date of any Warrant and the clearance of the funds
in payment of the aggregate Exercise Price, execute, issue and deliver to the
Warrant Agent, the Warrant Shares to which such Holder is entitled, in fully
registered form, registered in such name or names as may be directed by such
Holder. Upon receipt of such Warrant Shares, the Warrant Agent shall, by
5:00 P.M., New York City time, on the third Business Day next succeeding such
Exercise Date, transmit such Warrant Shares to, or upon the order of, such
Holder.

 



4

 

 

In lieu of delivering physical certificates representing the Warrant Shares
issuable upon exercise of any Warrants, provided the Company’s transfer agent is
participating in the Depository’s Fast Automated Securities Transfer program,
the Company shall use its commercially reasonable efforts to cause its transfer
agent to electronically transmit the Warrant Shares issuable upon exercise to
the Depository by crediting the account of the Depository or of the Participant,
as the case may be, through its Deposit Withdrawal Agent Commission system. The
time periods for delivery described in the immediately preceding paragraph shall
apply to the electronic transmittals described herein.

 

3.3.3. Valid Issuance. All Warrant Shares issued upon the proper exercise of a
Warrant in conformity with this Warrant Agreement shall be validly issued, fully
paid and nonassessable.

 

3.3.4. No Fractional Exercise. Warrants may be exercised only in whole numbers
of Warrant Shares. No fractional Warrant Shares are to be issued upon the
exercise of a Warrant, but rather the number of Warrant Shares to be issued
shall be rounded up or down, as applicable, to the nearest whole number. If
fewer than all of the Warrants evidenced by a Warrant Certificate are exercised,
a new Warrant Certificate for the number of unexercised Warrants remaining shall
be executed by the Company and countersigned by the Warrant Agent as provided in
Section 2 of this Warrant Agreement, and delivered to the Holder at the address
specified on the books of the Warrant Agent or as otherwise specified by such
Holder. If fewer than all of the Warrants evidenced by a Book-Entry Warrant
Certificate are exercised, a notation shall be made to the records maintained by
the Depository, its nominee for each Book-Entry Warrant Certificate, or a
Participant, as appropriate, evidencing the balance of the Warrants remaining
after such exercise.

 

3.3.5. No Transfer Taxes. The Company shall not be required to pay any stamp or
other tax or governmental charge required to be paid in connection with any
transfer involved in the issue of the Warrant Shares upon the exercise of
Warrants; and in the event that any such transfer is involved, the Company shall
not be required to issue or deliver any Warrant Shares until such tax or other
charge shall have been paid or it has been established to the Company’s
satisfaction that no such tax or other charge is due.

 

3.3.6. Date of Issuance. Each person in whose name any such certificate for
Warrant Shares is issued shall for all purposes be deemed to have become the
holder of record of such shares on the date on which the applicable Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of any such certificate, except that, if the date of such surrender
and payment is a date when the stock transfer books of the Company are closed,
such person shall be deemed to have become the holder of record of such shares
at the close of business on the next succeeding date on which the stock transfer
books are open.

 



5

 

 

3.3.7. Cashless Exercise Under Certain Circumstances.

 

(i) The Company shall provide to the Holder prompt written notice of any time
that the Company is unable to issue the Warrant Shares via DTC transfer or
otherwise (without restrictive legend), because (A) the Commission has issued a
stop order with respect to the Registration Statement, (B) the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, (C) the Company has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or (D) otherwise (each a “Restrictive Legend Event”). To the extent
that a Restrictive Legend Event occurs after the Holder has exercised a Warrant
in accordance with the terms of the Warrants but prior to the delivery of the
Warrant Shares, the Company shall, at the election of the Holder to be given
within five (5) Business Days of receipt of notice of the Restrictive Legend
Event, either (A) rescind the previously submitted Election to Purchase and the
Company shall return all consideration paid by the Holder for such shares upon
such rescission or (B) treat the attempted exercise as a cashless exercise as
described in the next paragraph and refund the cash portion of the Exercise
Price to the Holder.

 

(ii) If a Restrictive Legend Event has occurred and no exemption from the
registration requirements is available, the Warrants shall only be exercisable
on a cashless basis. Notwithstanding anything herein to the contrary, the
Company shall not be required to make any cash payments or net cash settlement
to the Holder in lieu of issuance of the Warrant Shares. Upon a “cashless
exercise,” the Holder shall be entitled to receive a certificate (or book entry)
for the number of Warrant Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

 

  (A) = the VWAP on the Business Day immediately preceding the date on which the
Holder elects to exercise the Warrant by means of a “cashless exercise,” as set
forth in the applicable Election to Purchase;         (B) = the Exercise Price
of the Warrant, as it may have been adjusted hereunder; and         (X) = the
number of Warrant Shares that would be issuable upon exercise of the Warrant in
accordance with the terms of the Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.

  

Upon receipt of an Election to Purchase for a cashless exercise, the Warrant
Agent will promptly deliver a copy of the Election to Purchase to the Company to
confirm the number of Warrant Shares issuable in connection with the cashless
exercise. The Company shall calculate and transmit to the Warrant Agent, and the
Warrant Agent shall have no obligation under this section to calculate, the
number of Warrant Shares issuable in connection with the cashless exercise.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on NYSE
AMEX, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market or the New York Stock Exchange (each, a “Trading Market”), the
daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P. (based on a trading day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time) on any day that
the Trading Market on which the Common Stock is then listed is open for
trading), (b) the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by OTC Markets, Inc. (or a similar organization or agency succeeding
to its functions of reporting prices), the most recent bid price per share of
the Common Stock so reported, or (d) in all other cases, the fair market value
of a share of Common Stock as determined by an independent appraiser selected in
good faith by the Holders of a majority in interest of the Warrants then
outstanding and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

 



6

 

 

3.3.8. Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the applicable Holders the number of Warrant Shares that
are not disputed.

 

4. Adjustments.

 

4.1. Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization, reorganization, scheme, arrangement or otherwise)
its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased. If the Company at any time after the Issuance Date combines (by any
stock split, stock dividend, recapitalization, reorganization, scheme,
arrangement or otherwise) its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section 4.1 shall
become effective at the close of business on the date the subdivision or
combination becomes effective. The Company shall promptly notify Warrant Agent
of any such adjustment and give specific instructions to Warrant Agent with
respect to any adjustments to the Warrant Register.

 

4.2. Adjustment for Other Distributions. In the event the Company shall fix a
record date for the making of a dividend or distribution to all holders of
Common Stock of any evidences of indebtedness or assets or subscription rights
or warrants (excluding those referred to in Section 4.1 or other dividends paid
out of retained earnings), then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to each Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the record date mentioned above.

 



7

 

 

4.3. Reclassification, Consolidation, Purchase, Combination, Sale or Conveyance.
If, at any time while the Warrants are outstanding, (i) the Company, directly or
indirectly, in one or more related transactions effects any merger or
consolidation of the Company with or into another person, (ii) the Company,
directly or indirectly, effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets in one
or a series of related transactions, (iii) any, direct or indirect, purchase
offer, tender offer or exchange offer (whether by the Company or another person)
is completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Company, directly or indirectly, in one or more related transactions
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property,
or (v) the Company, directly or indirectly, in one or more related transactions
consummates a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another person whereby such other person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other person or other persons making or party
to, or associated or affiliated with the other persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of a Warrant,
each Holder shall have the right to receive, for each Warrant Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, the same amount and kind of securities, cash or
property, if any, of the successor or acquiring corporation or of the Company,
if it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which each
Warrant is exercisable immediately prior to such Fundamental Transaction. For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration that
such Holder receives upon any exercise of each Warrant following such
Fundamental Transaction. The Company shall cause any successor entity in a
Fundamental Transaction in which the Company is not the survivor (the “Successor
Entity”) and for which stockholders received any equity securities of the
Successor Entity, to assume in writing all of the obligations of the Company
under this Warrant Agreement in accordance with the provisions of this Section
4.3 pursuant to written agreements and shall, upon the written request of such
Holder, deliver to such Holder in exchange for the applicable Warrants created
by this Warrant Agreement a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to the Warrants
which are exercisable for a corresponding number of shares of capital stock of
such Successor Entity (or its parent entity), if any, plus any Alternate
Consideration, receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which the Warrants are
exercisable immediately prior to such Fundamental Transaction, and with an
exercise price which applies the Exercise Price hereunder to such shares of
capital stock, if any, plus any Alternate Consideration (but taking into account
the relative value of the shares of Common Stock pursuant to such Fundamental
Transaction and the value of such shares of capital stock, such number of shares
of capital stock and such exercise price being for the purpose of protecting the
economic value of such Warrant immediately prior to the consummation of such
Fundamental Transaction). Upon the occurrence of any such Fundamental
Transaction the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant Agreement and the Warrants referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this
Warrant Agreement and the Warrants with the same effect as if such Successor
Entity had been named as the Company herein and therein.

 



8

 

 

The Company shall instruct the Warrant Agent to mail, by first class mail,
postage prepaid, to each Holder, written notice of the execution of any such
amendment, supplement to this Warrant Agreement and/or the Warrants or other
agreement. Any such amendment, supplement or other agreement entered into by the
Successor Entity shall provide for adjustments, which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
4. The Warrant Agent shall be under no responsibility to determine the
correctness of any provisions contained in such amendment, supplement or other
agreement relating either to the kind or amount of securities or other property
receivable upon exercise of the Warrants or with respect to the method employed
and provided therein for any adjustments and shall be entitled to rely upon the
provisions contained in any such amendment, supplement or other agreement. The
provisions of this Section 4.3 shall similarly apply to successive
reclassifications, changes, consolidations, mergers, sales and conveyances of
the kind described above.

 

4.4. Other Events. If any event occurs of the type contemplated by the
provisions of Section 4.1, 4.2 or 4.3 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features to all holders
of Common Stock for no consideration), then the Company’s Board of Directors
will in good faith make an adjustment in the Exercise Price and the number of
Warrant Shares so as to protect the rights of each Holder.

 

4.5. Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of Warrant Shares, the Company shall give written notice thereof
to the Warrant Agent, which notice shall state the Exercise Price resulting from
such adjustment and the increase or decrease, if any, in the number of Warrant
Shares purchasable upon the exercise of a Warrant, setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Upon the occurrence of any event specified in Sections 4.1, 4.2 or 4.3,
then, in any such event, the Company shall give written notice to each Holder,
at the last address set forth for such Holder in the Warrant Register, of the
record date or the effective date of the event. Failure to give such notice, or
any defect therein, shall not affect the legality or validity of such event.

 

4.6. No Fractional Shares. Notwithstanding any provision contained in this
Warrant Agreement to the contrary, the Company shall not issue fractional shares
upon exercise of Warrants. If, by reason of any adjustment made pursuant to this
Section 4, a Holder would be entitled, upon the exercise of such Warrant, to
receive a fractional interest in a share, the Company shall, upon such exercise,
round up or down, as applicable, to the nearest whole number the number of
Warrant Shares to be issued to such Holder.

 



9

 

 

4.7. Form of Warrant. The form of Warrant annexed hereto as Exhibit A need not
be changed because of any adjustment pursuant to this Section 4, and Warrants
issued after such adjustment may state the same Exercise Price and the same
number of shares as is stated in the Warrants initially issued pursuant to this
Warrant Agreement. However, the Company may at any time in its sole discretion
make any change in the form of Warrant that the Company may deem appropriate and
that does not affect the substance thereof, and any Warrant thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant or
otherwise, may be in the form as so changed.

 

5. Transfer and Exchange of Warrants.

 

5.1. Registration of Transfer. The Warrant Agent shall register the transfer,
from time to time, of any outstanding Warrant upon the Warrant Register, upon
surrender of such Warrant for transfer, properly endorsed with signatures
medallion signature guaranteed and accompanied by appropriate instructions for
transfer. Upon any such transfer, a new Warrant representing an equal aggregate
number of Warrants shall be issued and the old Warrant shall be cancelled by the
Warrant Agent. The Warrants so cancelled shall be delivered by the Warrant Agent
to the Company from time to time upon request.

 

5.2. Procedure for Surrender of Warrants. Warrants may be surrendered to the
Warrant Agent, together with a written request for exchange or transfer
reasonably acceptable to Warrant Agent, duly executed by the Holder thereof, or
by a duly authorized attorney, and thereupon the Warrant Agent shall issue in
exchange therefor one or more new Warrants as requested by the Holder of the
Warrants so surrendered, representing an equal aggregate number of Warrants;
provided, however, that except as otherwise provided herein or in any Book-Entry
Warrant Certificate, each Book-Entry Warrant Certificate may be transferred only
in whole and only to the Depository, to another nominee of the Depository, to a
successor depository, or to a nominee of a successor depository; provided
further, however, that in the event that a Warrant surrendered for transfer
bears a restrictive legend, the Warrant Agent shall not cancel such Warrant and
issue new Warrants in exchange therefor until the Warrant Agent has received an
opinion of counsel for the Company stating that such transfer may be made and
indicating whether the new Warrants must also bear a restrictive legend. Upon
any such registration of transfer, the Company shall execute, and the Warrant
Agent shall countersign and deliver, in the name of the designated transferee a
new Warrant Certificate or Warrant Certificates of any authorized denomination
evidencing in the aggregate a like number of unexercised Warrants.

 

5.3. Fractional Warrants. The Warrant Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
Warrant Certificate for a fraction of a Warrant.

 

5.4. Service Charges. A service charge shall be made for any exchange or
registration of transfer of Warrants, as negotiated between Company and Warrant
Agent.

 



10

 

 

5.5. Warrant Execution and Countersignature. The Warrant Agent is hereby
authorized to countersign and to deliver, in accordance with the terms of this
Warrant Agreement, the Warrants required to be issued pursuant to the provisions
of this Section 5, and the Company, whenever required by the Warrant Agent, will
supply the Warrant Agent with Warrants duly executed on behalf of the Company
for such purpose.

 

6. Limitations on Exercise. Neither the Warrant Agent nor the Company shall
effect any exercise of any Warrant, and no Holder shall have the right to
exercise any portion of a Warrant, to the extent that after giving effect to the
issuance of shares of Common Stock after exercise as set forth on the applicable
Election to Purchase, such Holder (together with such Holder’s Affiliates (as
defined in Rule 405 under the Securities Act), and any other persons acting as a
group together with such Holder or any of such Holder’s Affiliates), would
beneficially own in excess of 4.99% of the Company’s Common Stock. For purposes
of the foregoing sentence, the number of shares of Common Stock beneficially
owned by a Holder and its Affiliates shall include the number of shares of
Common Stock issuable upon exercise of the Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon exercise of the remaining, nonexercised
portion of any Warrant beneficially owned by such Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 6, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and the rules and regulations promulgated thereunder, it being acknowledged by
each Holder that neither the Warrant Agent nor the Company is representing to
such Holder that such calculation is in compliance with Section 13(d) of the
Exchange Act and such Holder is solely responsible for any schedules required to
be filed in accordance therewith. To the extent that the limitation contained in
this Section 6 applies, the determination of whether a Warrant is exercisable
(in relation to other securities owned by a Holder together with any Affiliates)
and of which portion of a Warrant is exercisable shall be in the sole discretion
of a Holder, and the submission of an Election to Purchase shall be deemed to be
such Holder’s determination of whether such Warrant is exercisable (in relation
to other securities owned by such Holder together with any Affiliates) and of
which portion of a Warrant is exercisable, and neither the Warrant Agent nor the
Company shall have any obligation to verify or confirm the accuracy of such
determination and neither of them shall have any liability for any error made by
such Holder. In addition, a determination as to any group status as contemplated
above shall be determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. For purposes of this
Section 6, in determining the number of outstanding shares of Common Stock, a
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (A) the Company’s most recent periodic or annual report filed with the
Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding.
The provisions of this Section 6 shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 6 to correct
this subsection (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor Holder.

 



11

 

 

7. Other Provisions Relating to Rights of Holders of Warrants.

 

7.1. No Rights as Stockholder. Except as otherwise specifically provided herein,
a Holder, solely in its capacity as an owner of a Warrant, shall not be entitled
to vote or receive dividends or be deemed the holder of share capital of the
Company for any purpose, nor shall anything contained in this Warrant Agreement
be construed to confer upon a Holder, solely in its capacity as the owner of a
Warrant, any of the rights of a stockholder of the Company or any right to vote,
give or withhold consent to any corporate action (whether any reorganization,
issue of stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which it is then entitled to receive upon the due exercise of a Warrant. For the
avoidance of doubt, ownership of a Warrant does not entitle the Holder or any
beneficial owner thereof to any of the rights of a stockholder.

 

7.2. Lost, Stolen, Mutilated, or Destroyed Warrants. If any Warrant is lost,
stolen, mutilated, or destroyed, the Company will either (i) authorize the
Warrant Agent to instruct the Holder to file documents with the Warrant Agent’s
insurance company as reasonably required to obtain an open penalty bond
necessary for the replacement of the Warrant Certificate or (ii) indemnify the
Warrant Agent and provide instructions to the Warrant Agent to replace such
Warrant Certificate. Thereafter, the Warrant Agent shall issue a new Warrant of
like denomination, tenor, and date as the Warrant so lost, stolen, mutilated, or
destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.

 

7.3. Reservation of Common Stock. The Company shall request that the Warrant
Agent at all times reserve and keep available a number of its authorized but
unissued shares of Common Stock that will be sufficient to permit the exercise
in full of all outstanding Warrants issued pursuant to this Warrant Agreement.

 

8. Concerning the Warrant Agent and Other Matters.

 

8.1. Concerning the Warrant Agent. The Warrant Agent:

 

a) shall have no duties or obligations other than those set forth herein and no
duties or obligations shall be inferred or implied;

 

b) may rely on and shall be held harmless by the Company in acting upon any
certificate, statement, instrument, opinion, notice, letter, facsimile
transmission, telegram or other document, or any security delivered to it, and
reasonably believed by it to be genuine and to have been made or signed by the
proper party or parties;

 

c) may rely on and shall be held harmless by the Company in acting upon written
or oral instructions or statements from the Company with respect to any matter
relating to its acting as Warrant Agent;

 

d) may consult with counsel satisfactory to it (including counsel for the
Company) and shall be held harmless by the Company in relying on the advice or
opinion of such counsel in respect of any action taken, suffered or omitted by
it hereunder in good faith and in accordance with such advice or opinion of such
counsel;

 



12

 

 

e) solely shall make the final determination as to whether or not a Warrant
received by Warrant Agent is duly, completely and correctly executed, and
Warrant Agent shall be held harmless by the Company in respect of any action
taken, suffered or omitted by Warrant Agent hereunder in good faith and in
accordance with its determination;

 

f) shall not be obligated to take any legal or other action hereunder which
might, in its judgment, subject or expose it to any expense or liability unless
it shall have been furnished with an indemnity satisfactory to it; and

 

g) shall not be liable or responsible for any failure of the Company to comply
with any of the Company’s obligations relating to the Registration Statement or
this Warrant Agreement, including without limitation obligations under
applicable regulation or law.

 

8.2. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Warrant Agent in respect
of the issuance or delivery of Warrant Shares upon the exercise of Warrants, but
the Company shall not be obligated to pay any transfer taxes in respect of the
Warrants or such Warrant Shares. The Warrant Agent shall not register any
transfer or issue or deliver any Warrant Certificate(s) or Warrant Shares unless
or until the persons requesting the registration or issuance shall have paid to
the Warrant Agent for the account of the Company the amount of such tax, if any,
or shall have established to the reasonable satisfaction of the Company that
such tax, if any, has been paid.

 

8.3. Resignation, Consolidation, or Merger of Warrant Agent.

 

8.3.1. Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60)
calendar days’ notice in writing to the Company. If the office of the Warrant
Agent becomes vacant by resignation or incapacity to act or otherwise, the
Company shall appoint in writing a successor Warrant Agent in place of the
Warrant Agent. If the Company shall fail to make such appointment within a
period of thirty (30) calendar days after it has been notified in writing of
such resignation or incapacity by the Warrant Agent or by the Holder (who shall,
with such notice, submit such Holder’s Warrants for inspection by the Company),
then such Holder may apply to the Supreme Court of the State of New York for the
County of New York for the appointment of a successor Warrant Agent, the
expenses of which shall be paid by the Company. Any successor Warrant Agent (but
not including the initial Warrant Agent), whether appointed by the Company or by
such court, shall be a corporation organized and existing under the laws of the
State of New York, in good standing and having its principal office in the
Borough of Manhattan, City of New York and State of New York, and authorized
under such laws to exercise corporate trust powers and subject to supervision or
examination by federal or state authority. After appointment, any successor
Warrant Agent shall be vested with all the authority, powers, rights,
immunities, duties, and obligations of its predecessor Warrant Agent with like
effect as if originally named as Warrant Agent hereunder, without any further
act or deed; but if for any reason it becomes necessary or appropriate, the
predecessor Warrant Agent shall execute and deliver, at the expense of the
Company, an instrument transferring to such successor Warrant Agent all the
authority, powers, and rights of such predecessor Warrant Agent hereunder; and
upon request of any successor Warrant Agent the Company shall make, execute,
acknowledge, and deliver any and all instruments in writing for more fully and
effectually vesting in and confirming to such successor Warrant Agent all such
authority, powers, rights, immunities, duties, and obligations.

 



13

 

 

8.3.2. Notice of Successor Warrant Agent. In the event a successor Warrant Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Warrant Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 

8.3.3. Merger or Consolidation of Warrant Agent. Any corporation into which the
Warrant Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party shall be the successor Warrant Agent under this Warrant
Agreement without any further act.

 

8.4. Fees and Expenses of Warrant Agent.

 

8.4.1. Remuneration. The Company agrees to pay the Warrant Agent reasonable
remuneration in an amount separately agreed to between Company and Warrant Agent
for its services as Warrant Agent hereunder and will reimburse the Warrant Agent
upon demand for all expenditures that the Warrant Agent may reasonably incur in
the execution of its duties hereunder. One half of the total Warrant Agent fees
(not including postage) must be paid upon execution of this Warrant Agreement.
The remaining half must be paid within fifteen (15) Business Days thereafter. An
invoice for any out-of-pocket and/or per item fees incurred will be rendered to
and payable by the Company within fifteen (15) Business Days of the date of said
invoice. It is understood and agreed that all services to be performed by
Warrant Agent shall cease if full payment for its services has not been received
in accordance with the above schedule, and said services will not commence
thereafter until all payment due has been received by Warrant Agent.

 

8.4.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Warrant Agent for the carrying out or performing of the
provisions of this Warrant Agreement.

 

8.5. Liability of Warrant Agent.

 

8.5.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Warrant Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the President,
Chief Executive Officer or Chief Financial Officer of the Company and delivered
to the Warrant Agent. The Warrant Agent may rely upon such statement for any
action taken or suffered in good faith by it pursuant to the provisions of this
Warrant Agreement.

 

8.5.2. Indemnity. The Warrant Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. The Company agrees to
indemnify the Warrant Agent and save it harmless against any and all
liabilities, including judgments, claims, losses, damages, costs and reasonable
counsel fees, for anything done or omitted by the Warrant Agent in the execution
of this Warrant Agreement except as a result of the Warrant Agent’s gross
negligence, willful misconduct, or bad faith.

 



14

 

 

8.5.3. Limitation of Liability. The Warrant Agent’s aggregate liability, if any,
during the term of this Warrant Agreement with respect to, arising from, or
arising in connection with this Warrant Agreement, or from all services provided
or omitted to be provided under this Warrant Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid or
payable hereunder by the Company to Warrant Agent as fees and charges (not
including reimbursable expenses).

 

8.5.4. Disputes. In the event any question or dispute arises with respect to the
proper interpretation of this Warrant Agreement or the Warrant Agent’s duties
hereunder or the rights of the Company or of any Holder, the Warrant Agent shall
not be required to act and shall not be held liable or responsible for refusing
to act until the question or dispute has been judicially settled (and the
Warrant Agent may, if it deems it advisable, but shall not be obligated to, file
a suit in interpleader or for a declaratory judgment for such purpose) by final
judgment rendered by a court of competent jurisdiction, binding on all parties
interested in the matter which is no longer subject to review or appeal, or
settled by a written document in form and substance satisfactory to the Warrant
Agent and executed by the Company and each other interested party. In addition,
the Warrant Agent may require for such purpose, but shall not be obligated to
require, the execution of such written settlement by all of the Holders of the
Warrants and all other parties that may have an interest in the settlement.

 

8.5.5. Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Warrant Agreement or with respect to the validity or
execution of any Warrant (except its countersignature hereof and thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Warrant Agreement or in any Warrant; nor shall it be
responsible to make any adjustments required under the provisions of Section 4
hereof or responsible for the manner, method, or amount of any such adjustment
or the ascertaining of the existence of facts that would require any such
adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
Shares to be issued pursuant to this Warrant Agreement or any Warrant or as to
whether any Warrant Shares will, when issued, be validly issued and fully paid
and nonassessable.

 

8.6. Acceptance of Agency. The Warrant Agent hereby accepts the agency
established by this Warrant Agreement and agrees to perform the same upon the
terms and conditions herein set forth and, among other things, shall account
promptly to the Company with respect to Warrants exercised and concurrently
account for, and pay to the Company, all moneys received by the Warrant Agent
for the purchase of Warrant Shares through the exercise of Warrants.

 



15

 

 

9. Miscellaneous Provisions.

 

9.1. Successors. All the covenants and provisions of this Warrant Agreement by
or for the benefit of the Company or the Warrant Agent shall bind and inure to
the benefit of their respective successors and assigns.

 

9.2. Notices. Any notice, statement or demand authorized by this Warrant
Agreement to be given or made by the Warrant Agent or by a Holder to or on the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five (5)
Business Days after deposit of such notice, postage prepaid, addressed (until
another address is filed in writing by the Company with the Warrant Agent), as
follows:

 

Advaxis, Inc.
305 College Road East

Princeton, New Jersey 085430
Attn: Mark Rosenblum, Chief Financial Officer

 

Any notice, statement or demand authorized by this Warrant Agreement to be given
or made by the a Holder or by the Company to or on the Warrant Agent shall be
sufficiently given when so delivered if by hand or overnight delivery or if sent
by certified mail or private courier service within five (5) Business Days after
deposit of such notice, postage prepaid, addressed (until another address is
filed in writing by the Warrant Agent with the Company), as follows:

 

Securities Transfer Corporation

2591 Dallas Parkway, Suite 102

Frisco, Texas 75034
Attn: George Johnson

 

with a copy in each case to:

 

Reed Smith LLP
599 Lexington Avenue

New York, NY 10022

Attn: Yvan-Claude Pierre, Esq.

 

and:

 

Aegis Capital Corp.
810 Seventh Avenue, 11th Fl
New York, NY 10019
Attn: Compliance Department

 

and:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174
Attn: Brad L. Shiffman, Esq.

 



16

 

 

9.3. Applicable Law. The validity, interpretation, and performance of this
Warrant Agreement and of the Warrants shall be governed in all respects by the
laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The Company hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Warrant Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company hereby waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenience forum. Any such process or summons to be
served upon the Company may be served by transmitting a copy thereof by
registered or certified mail, return receipt requested, postage prepaid,
addressed to it at the address set forth in Section 9.2 hereof. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.

 

9.4. Persons Having Rights under this Warrant Agreement. Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
person or corporation other than the parties hereto and the Holders of the
Warrants and, for purposes of Sections 3.3, 9.3 and 9.8, the Underwriter, any
right, remedy, or claim under or by reason of this Warrant Agreement or of any
covenant, condition, stipulation, promise, or agreement hereof. The Underwriters
shall be deemed to be an express third-party beneficiary of this Warrant
Agreement with respect to Sections 3.3, 9.3 and 9.8 hereof. All covenants,
conditions, stipulations, promises, and agreements contained in this Warrant
Agreement shall be for the sole and exclusive benefit of the parties hereto (and
the Underwriters with respect to the Sections 3.3, 9.3 and 9.8 hereof) and their
successors and assigns and of the Holders.

 

9.5. Examination of this Warrant Agreement. A copy of this Warrant Agreement
shall be available at all reasonable times at the office of the Warrant Agent in
Frisco, Texas for inspection by any Holder. The Warrant Agent may require any
such Holder to submit his Warrant for inspection by it.

 

9.6. Counterparts. This Warrant Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

9.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Warrant Agreement and shall not affect the
interpretation thereof.

 

9.8. Amendments. This Warrant Agreement may be amended by the parties hereto
without the consent of any Holder for the purpose of curing any ambiguity, or of
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Warrant Agreement as the parties may deem necessary or
desirable and that the parties deem shall not adversely affect the interest of
the Holders. All other modifications or amendments, including any amendment to
increase the Exercise Price or shorten the Exercise Period, shall require the
written consent of the Underwriter and the Holders of a majority of the then
outstanding Warrants.

 



17

 

 

9.9. Severability. This Warrant Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Warrant Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Warrant Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

9.10. Force Majeure. In the event either party is unable to perform its
obligations under the terms of this Warrant Agreement because of acts of God,
strikes, failure of carrier or utilities, equipment or transmission failure or
damage that is reasonably beyond its control, or any other cause that is
reasonably beyond its control, such party shall not be liable for damages to the
other for any damages resulting from such failure to perform or otherwise from
such causes. Performance under this Warrant Agreement shall resume when the
affected party or parties are able to perform substantially that party’s duties.

 

9.11. Consequential Damages. Notwithstanding anything in this Warrant Agreement
to the contrary, neither party to this Warrant Agreement shall be liable to the
other party for any consequential, indirect, special or incidental damages under
any provision of this Warrant Agreement or for any consequential, indirect,
punitive, special or incidental damages arising out of any act or failure to act
hereunder even if that party has been advised of or has foreseen the possibility
of such damages.

 

 

[Signature Page Follows]

 



18

 

 



IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

  ADVAXIS, INC.       By:   /s/ Daniel J. O’Connor   Name: Daniel J. O’Connor  
Title: Chief Executive Officer

 

 

  SECURITIES TRANSFER CORPORATION       By:   /s/ George Johnson   Name: George
Johnson   Title: Vice President

 



19

 

 

